Devine, Associate Justice.
Appellant, Smith, obtained an injunction restraining appellee, Deweese, from collecting (and Matthew Wood, as mayor of the city of Tyler, from issuing any execution upon) a judgment obtained against appellant by Deweese before Wood, as mayor of the city of Tyler, and among other grounds for the injunction, averred that the mayor of Tyler had no jurisdiction to hear and determine civil actions between parties.
Deweese answered, and moved to dissolve the injunction. The judge sustained the motion, dissolved the injunction, and dismissed the petition, from which appellant has appealed, and assigns for error the dissolving of the injunction and dismissal of the bill, although the defend*596ant, in the injunction, had failed in his answer to assert or claim that Wood, the mayor of Tyler, had jurisdiction of the case.
The appellant, in his petition, referred to and filed with it, as an exhibit, a certified copy of the act incorporating the city of Tyler, approved April 26, 1871. There is nothing in this act of incorporation which can he construed to vest in the mayor power to try civil suits between parties. If such power exists, it is not shown by the record before us.
The court erred in dissolving the injunction.
The judgment is reversed and the cause is remanded.
Reversed and remanded.